DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed November 5, 2021 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-13, 15-19 and 22-25 are currently pending.  Claims 9-13 and 15-19 are withdrawn.  Claims 14 and 20-21 are cancelled. Claims 22-25 are new.  Claims 1, 6 and 8 are currently amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2021 and November 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities:  typographical error.  
Claim 23 recites the phrase “…to detect and quantify the soluble Klotho protein the soluble Klotho protein”.  It appears the second recitation of “the soluble Klotho protein” is a duplication of the previous phrase.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant’s amendment to claims 6 and 8, submitted November 5, 2021, obviates the rejections previously made to claims 6 and 8.  Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection(s) Maintained
Claims 1-4 and 7, and new claim 24, remain/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., (IDS 12/9/2020), in view of Whitney et al., (WO 2012/018638; IDS 12/9/2020) (“Whitney”) and Krleza et al., (Biochemia Medica 2015; 25(3): 335-58; see previously cited) (“Krleza”). 
The rejection has been updated in view of Applicant’s amendment to claim 1, submitted November 5, 2021.  Applicant has amended claim 1 to exclude the preservative or anti-coagulant is EDTA or K2EDTA.
Hu is directed to the relationship between soluble Klotho (sKl) and chronic kidney disease (CKD) since emerging evidence shows an association between Klotho deficiency and the progression of CKD, as well as chronic complications in CKD. Hu teaches Klotho is a promising candidate for use as an early biomarker for detection of CKD (Abstract).  
	Regarding claim 1, Hu further teaches that early diagnosis of CKD is essential since CKD is a major disease that affects the human life span, as well as quality of life, thus significant effort has been focused on a search for an early biomarker for kidney disease.  Hu teaches that a reduction in plasma or urinary levels of Klotho is an early indicator of CKD and providing diagnostics that measure Klotho levels may have value as a predictor of disease progression.  Hu teaches that one diagnostic tool is a sandwich ELISA that detects soluble Klotho (sKl) in human blood. Although plasma levels have been tested in normal adults, there has been no evaluation of plasma Klotho levels in CKD patients (VALUE OF MEASURING KLOTHO IN CKD, page 13).
	Although Hu teaches assaying human blood for the presence of soluble Klotho protein, Hu does not further teach that prior to sample analysis the blood samples are combined with a preservative or anti-coagulant, such as heparin or lithium heparin, and stored in a container for at least 24 hours at room temperature, or without freezing, in order to stabilize the Klotho protein prior to analysis, as recited in claim 1.
	However, Whitney is directed to methods and compositions for storing biological samples, e.g. unfractionated blood, in a manner that permits long-term storage without 
	Whitney’s Example 1 is directed to storage of blood and teaches that fresh whole blood was collected in K2EDTA (anti-coagulant) tubes (container) and mixed with formulations 1.1 -1 .3 (see Table 1, page 27) at various ratios.  Samples were prepared for examination and stored 31 days at room temperature until processing (page 168), i.e. at least 24 hours at room temperature.  Claim 22 of Whitney claims a substantially stably-from a mammalian subject) (page 187).  
	Thus, Whitney has established it was well known in the art that blood samples comprising proteins could be combined with anti-coagulants and further mixed with the composition of formula I, and stored for at least 7 days without requiring refrigeration, thus stabilizing the proteins for at least 7 days.
	Although Whitney’s Example 1 discloses the anti-coagulant is K2EDTA, and does further teach the anti-coagulant is heparin or lithium heparin, Whitney further teaches it is also contemplated that blood, at the time of collection, will be treated with anticoagulants or preservatives such as heparin, which is a common practice in the biomedical arts (page 146, lines 29-33).
Thus, Whitney does render obvious the stabilized blood composition including heparin, that is, storing circulating blood for at least 24 hours in the presence of heparin as an anticoagulant is within the scope of the teachings of Whitney, and thus renders obvious storing the collected blood in a container comprising heparin as an anticoagulant for at least 24 hours.  

The person of ordinary skill in the art would have been motivated to modify the method of Hu to include storing the heparinized blood samples for at least 7 days without refrigeration in a container comprising Whitney’s disclosed stabilizing agent, for the predictable result of successfully stabilizing proteins present in circulating blood, i.e. Klotho protein, thus permitting longer storage periods without requiring refrigeration equipment, as well as permitting the analysis of samples collected long-distances from the diagnostic lab, which require longer shipping time periods, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Hu and Whitney because each of these teachings are directed at life sciences research and diagnostic testing of biological samples, e.g. blood.
Further regarding claim 1 and the limitation directed at obtaining capillary blood, it is noted that Hu teaches measuring the Klotho protein by obtaining human blood samples by drawing blood from a forearm vein (Hu, reference #43 to Yamazaki (set forth below), see Yamazaki at 2.7 Measurement of serum parameters, page 514).  Although the circulating blood is obtained from a vein, Hu does not further teach . lancing the skin of the mammal with a lancet and collecting the capillary blood in the container) (first paragraph, left column, page 341).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute obtaining capillary blood, as taught by Krleza, as the blood collection technique in the method of Hu.
 The person of ordinary skill in the art would have been motivated to obtain capillary blood, as taught by Krleza, for the predictable result of providing a blood sample in a manner that reduces pain and requires a much smaller sample.
The skilled artisan would have had a reasonable expectation of success in substituting blood collection from capillary blood, for the blood collection technique of Hu because Krleza has shown that the use of capillary blood samples is increasing worldwide since a significantly smaller sample size is required and there is a significant reduction in pain.
Regarding claims 2 and 3, as set forth above, Whitney teaches sample storage for at least 7 days, thus meeting the limitations of claims 2 and 3.
	Regarding claim 4, as set forth above, Hu teaches assaying for the presence of soluble Klotho via ELISA, thus meeting the limitation of claim. 
Regarding claim 7, as set forth above, Krleza teaches obtaining capillary blood comprises lancing the skin of the patient with a lancet and collecting the capillary blood in the container (Figure 5, page 344), thus meeting the limitation of claim 7.
	Regarding claim 24, it is noted that Whitney teaches the anti-coagulant comprises heparin, thus meeting the limitation of claim 24.

Claims 5 and 6, and new claim 23, remain/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney and Krleza, as applied to claims 1-4, 7 and 24, and further in view of Yamazaki et al., (Biochemical and Biophysical Research Communications 398 (2010) 513-518; IDS 2/7/2020, previously cited) (“Yamazaki”).
The teaching of Hu, in view of Whitney and Krleza is set forth above.
Regarding claim 5, although Hu teaches assaying for Klotho protein via ELISA, Hu does not further teach a first antibody binds to a portion of the soluble protein.  However, Yamazaki is directed to performing ELISA for the detection and quantitation of soluble Klotho protein in human blood (Abstract).  Yamazaki teaches preparing antibodies that bind to soluble Klotho, specifically 67G3 as a capture antibody, i.e. a first antibody that binds to a portion of the soluble Klotho protein (Abstract, Results; 2.5 Antibodies, page 514; 2.9 ELISA procedure, page 515).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a first antibody that binds to a portion of the soluble Klotho protein.
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include a first antibody that binds to a portion of the 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Yamazaki because each of these teachings are directed at detecting and analyzing the presence of Klotho protein.	
Regarding claim 6, as set forth above regarding claim 5, Yamazaki teaches performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify soluble Klotho protein in human blood (Abstract).  Yamazaki teaches detecting soluble Klotho protein using a detection antibody, i.e.  91F1-Fab’ conjugated to HRP, that binds to a portion of the first antibody, i.e. 67G3 as a capture antibody, thus meeting the limitation of claim 6.
Regarding claim 23, as set forth above regarding claim 5, Yamazaki teaches quantifying the amount of soluble Klotho protein by performing an enzyme-linked immunosorbent assay (ELISA) to detect and quantify the soluble Klotho protein, thus meeting the limitation of claim 23. 

Claims 8 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney and Krleza, as applied to claims 1-4, 7 and 24, and further in view of Arnitz et al., (US 2008/0097244; IDS 12/9/2020, previously cited) (“Arnitz”).
The teaching of Hu, in view of Whitney and Krleza is set forth above.
	Regarding claims 8 and 22, although the cited prior art renders obvious obtaining capillary blood, Krleza does not further teach the capillary blood is between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect a capillary blood sample having a well-known volume of less than 100 µl (claimed ranges overlap the prior art range).
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include collect a capillary blood sample having a volume of less than 100 µl, as taught by Arnitz, for the predictable result of successfully obtaining a blood sample for ELISA analysis, thus meeting the limitations of claims 8 and 22.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Arnitz because each of these teachings are directed at analyzing blood samples.	

New Ground of Rejection, necessitated by Amendment
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Whitney and Krleza, as applied to claims 1-4, 7 and 24, and further in view of Boisvert et al., (Am J Physiol Renal Physiol 315: F353-F363, April 18, 2018; see PTO-892) (“Boisvert”).
The teaching of Hu, in view of Whitney and Krleza, is set forth above.
Regarding claim 25, it is noted that, although the combined prior teaches the anti-coagulant is heparin, the cited prior art does not further teach using lithium Uchl1-1- mice since ubiquitin COOH-terminal hydrolase L1 (UCHL1) deletion is associated with urinary α-klotho deficiency and perturbed phosphate homeostasis (Abstract, left column, page F353).
Boisvert teaches investigating the mechanisms underlying the phosphate imbalance in Uchl1-/- mice by assessing the role of the PTH, 1,25(OH)2D3, and FGF23/α-klotho axis to determine how the interplay of these contributes to the phosphate imbalance in Uchl1-/- mice (Introduction, left column, third paragraph, page F354).
Boisvert teaches the plasma used for the PTH and FGF23 assays was collected using lithium-heparin-coated tubes (MATERIALS AND METHODS, Plasma and urine analysis, right column, page F354).  Thus, Boisvert has established it was well-known, in investigations related to α-Klotho deficiencies, to collect blood for ELISA analysis using the anticoagulant lithium heparin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute lithium heparin as the anticoagulant in the method of the prior art, in view of Boisvert.
 The person of ordinary skill in the art would have been motivated to use a well-known anticoagulant, as taught by Boisvert, for the predictable result of providing anticoagulated blood samples for ELISA analysis.
The skilled artisan would have had a reasonable expectation of success in substituting the lithium heparin anticoagulant, for the heparin anticoagulant of the prior art because Boisvert has shown that blood samples are collected in lithium heparin for successful ELISA analysis.

Response to Arguments/Amendment
Rejections under 35 USC 103:
As an initial matter, as to Applicant’s remarks regarding amended claim 1, and the limitation that the anticoagulant is heparin or lithium heparin, as discussed at Applicant’s remarks (fourth paragraph, page 10 to the third paragraph, page 11), it is noted that the newly amended limitation requiring the anticoagulant is one or more of heparin and lithium heparin is addressed in the updated rejection set forth above.

As to Applicant’s remarks regarding the cited reference to Hu and the limitation directed to obtaining capillary blood, as discussed at Applicant’s remarks (last paragraph, page 11), it is noted that Applicant’s remarks have been carefully considered, but are not found persuasive since Hu is not relied upon for teaching capillary blood as this limitation is addressed by Krleza.  Hu need not teach the features already disclosed in Krleza. In response to applicant's arguments against Hu individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further, as to Applicant’s remarks that the cited reference to Krleza fails to teach or suggest the capillary blood contains an amount of Klotho protein, as discussed at Applicant’s remarks (last paragraph, page 11), Applicant’s remarks have been fully considered, but are not found persuasive.

As to Applicant’s remarks that Whitney fails to teach or suggest capillary blood, as discussed at Applicant’s remarks (last paragraph, page 11), Applicant’s remarks have been carefully considered, but are not found persuasive since Krleza is relied upon for teaching capillary blood. Whitney is not relied upon for teaching capillary blood as this limitation is addressed by Krleza.  Whitney need not teach the features already disclosed in Krleza. In response to applicant's arguments against Whitney and Krleza individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Likewise, as to Applicant’s remarks that Hu fails to teach or suggest blood samples combined with heparin or lithium heparin and Whitney and Krleza fail to teach or suggest heparin or lithium, as discussed at Applicant’s remarks (first paragraph, page 12), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted that this limitation is addressed above at the updated rejection. As set forth above, Whitney teaches the anticoagulant heparin is used for blood samples that are stored in a container for at least 24 hours at room temperature.
In response to applicant's arguments against Whitney and Krleza individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to Applicant’s remarks asserting that nothing in the prior art suggests that Klotho protein can be successfully obtained from capillary blood, as opposed to venous blood, or that one of ordinary skill in the art would have a reasonable expectation of success in doing so, as discussed at Applicant’s remarks (second paragraph, page 12), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted the instant claims are directed to a method of stabilizing Klotho protein. The claims, as currently written, do not recite steps to obtaining Klotho protein from capillary blood, merely that the protein would be stabilized in the collected sample. As discussed above regarding the presence of Klotho protein in circulating blood, Yamazaki evidences that Klotho protein is necessarily present in circulating blood given that Yamazaki detects and measures Klotho protein present in circulating blood (Abstract, Results). Applicant has provided no evidence to show that Klotho protein is not found in capillary blood. Given that capillary blood is the same blood that circulates through veins, absent evidence to the contrary, it is considered that capillary blood would also contain Klotho protein.

As to Applicant’s remarks (second paragraph, page 13), Applicant asserts that nothing in the combined prior art suggests that soluble Klotho protein can be stabilized for at least 24 hours at room temperature, or without freezing, by storing in a container having the preservative or anti-coagulant.  


As to Applicant’s remarks regarding the rejection of claims 5, 6 and 8, Applicants rely on the arguments used in traversing the rejection of claims 1-4 and 7 to also traverse the rejection of claims 5, 6 and 8 without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
	No claim is allowed. No claim is free of the prior art.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633